DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020 has been entered.

Applicants' arguments, filed September 16, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment and Arguments

The declaration under 37 CFR 1.132 filed September 16, 2020 is insufficient to overcome the rejection of claims 12, 14 and 21 based upon Ohmoto et al., Yamada et al., Taliani et al. and Brooks as set forth in the last Office action because:  the statements do not establish evidence as to the criticality of the claimed dosage range that is reasonably commensurate in scope with the claims.
The declaration states that it is assumed that administration of the claimed compound, which binds to the TSPO receptor, restores normal abdominal function by breaking the “stress-induced vicious circle on the correlation between the brain and the intestine” and as such does not cause intestinal tract side effects such as constipation (p 2, ¶ 3). One skilled in the art would reasonably expect that similar great results can be obtained for the TSPO-stress diseases including those other than IBS and depression in view of the pharmacological actions of the claimed compounds.
These arguments are unpersuasive. The applied prior art Ohmoto et al. teaches the use of the claimed compound for the treatment of diseases caused by stress such as depression but does not specifically teach the claimed dosage range of about 60 to about 100 mg or 60 mg once a day of the claimed compound. Applicants have attempted to show the criticality of the claimed range through a previously filed declaration (filed May 26, 2020) which compared a 20 mg dose and 60 mg dose, and was stated therein that the 60 mg dose had equivalent side effects to the placebo and less frequent severe side effects than the 20 mg dose (p 2, ¶ 2 of the May 26, 2020 declaration). However, this comparison of 20 and 60 mg doses does not establish the 
The claims have been amended to recite a once a day administration schedule, and Applicants argue that figure 7 of the instant application shows the predicted TSPO receptor occupancy and therefore there is a nexus between the claimed dose and the about 80% to about 95% occupancy based on this figure.
These arguments are unpersuasive. Even though the patient population of the claims is limited to human adult patients, such patients can have varying weights and as indicated in paragraph 6 of the instant specification and the references cited therein, the expression level of the receptor may also vary depending on the subject and their condition. Without additional explanation as to how the patients studied and the results of a single oral administration ranging from 6 to 200 mg of the claimed compound is not reasonably commensurate in scope with the instant claims as the studied subjects were healthy. That Applicants have appreciated and claimed a particular level of receptor occupancy may result in the desired therapeutic outcomes does not patentably distinguish the claims when the other steps, such as administration of an optimized dose of the claimed compound, would otherwise have been obvious. 
The rest of the concurrently filed arguments repeat much of the content of the declaration already addressed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Ohmoto et al. (US 7,964,726) in view of Yamada et al. (Neuroscience 2012, cited .
Ohmoto et al. discloses compounds that are useful as preventive and/or therapeutic agents for a disease caused by stress (whole document, e.g., abstract). Methods of preventing and/or treating a disease caused by stress comprising administering an effective amount of the compounds are also disclosed (col 12, ln 1 – 5). Diseases caused by stress include central nervous system diseases caused by stress and among the preferable diseases in this category is depression (col 12, ln 11 - 42). The compound disclosed at col 8, ln 53 - 54 and in example 38 (col 84, ln 1 - 34) is the compound recited in the instant claims. This compound has a Ki value for the MBR (mitochondrial benzodiazepine receptor; also referred to as TSPO, see ¶ [0004] of the PGPub of the instant application) of 0.08 nM (col 104, ln 51 - 52). The tablets for oral administration prepared in preparation examples 1 and 2 comprised 10 mg and 20 mg respectively of the claimed compound as the active ingredient (col 107, ln 21 – col 109, ln 13). The dose of the compounds depends on the age, body weight, symptom, therapeutic effect, administration method, treatment time and so on with disclosed ranges for oral administration once or several times per day each in an amount of from 100 μg to 1000 mg per adult, parenterally once or several times per day each in an amount of from 50 μg to 500 mg per adult or continuously administered into the vein for 1 hour to 24 hours per day although the dose maybe lower or higher the described ranges depending on the conditions mentioned that can vary the dose (col 46, ln 3 – 15). 

Administration of a radiotracer to determine TSPO receptor occupancy and explicit disclosure of the association of the TSPO receptor to the treatment of depression is not disclosed.
Yamada et al. discloses studying occupancy of the TSPO receptor using 11C-PBR28 following administration of ONO-2952 (the compound of the instant claims, see Registry record for the compound mailed with the June 5, 2018 Office Action). 11C-PBR28 can be used to determine occupancy of the TSPO receptor and is displaced by ligands for the receptor such as PL11195 and ONO-2952. Doses of ONO-2952 that were effective in prevention of restraint induced defecation in rats showed 
Taliani et al. discloses that anxiety disorders are the most common and frequent mental disorder and often overlap with mood disorders and drug abuse (p 3359, col 1, ¶ 1). Neurosteroids synthesized de novo in the brain modulate neuronal function and could play an important pathophysiological roles, with a variety neurological and psychiatric disorders such as anxiety and depression associated with abnormal levels of neurosteroids and perturbation of neurotransmission (p 3362, col 1, ¶ 2). The binding of ligands to TSPO induces cholesterol transport and steroid formation, leading to the formation of active neurosteroids such as ALLO (allopregnanolone), which positively modulates activity of the GABAA receptor potentiating GABAergic transmission and thus explain the anxiolytic activity (p 3363, col 1, ¶ 1). The important involvement of TSPO in anxiety in humans has been demonstrated by numerous studies that show changed TSPO expression in a variety of conditions including generalized anxiety disorder and major depressive disorders among others with acute stress up regulation TSPO density but down-regulated by repeated or chronic stress (p 3363, col 1, ¶ 2). The results with benzodiazepine support the idea of specific antidepressant and anxiolytic effects of Ro 5-4864 exerted through a mechanism involving steroidogenesis and TSPO while highlighting the potential role of TSPO ligands in the treatment of functional CNS disorders (p 3364, col 2, ¶ 4). Testing of the TSPO ligand AC-5126 demonstrated anti-depressant-like effects along with other TSPO ligands such as Ro 5-4864 and FGIN-1-27 and also highlights that TSPO ligands might have potential as antidepressants with a novel mechanism distinct from existing drugs (p 3372, col 1, last ¶ in particular).
11C (p 226, col 1, ¶ 1). These techniques can be used to determine the dose-occupancy profile of novel ligands for pharma and to help guide dose selection for phase 1 and 2 trails (p 232, col 2, ¶ 4). It is assumed that the target has relevance for the therapeutic action of the drugs and only works well for antagonists and partial agonists as full agonists can be therapeutically effective at low levels of receptor occupancy and there is no agreement as to the levels of receptor occupancy necessary for a therapeutic effective as some require 70% effectiveness and others are clinically effective drugs are clinically effective when only occupying 50% of the receptors (p 232, col 1, ¶ 4).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the compound of the instant claims to treat a stress disorder such as depression and to measure TSPO receptor occupancy using a radiotracer such as 11C-PBR28 to study receptor occupancy in response to administration of the claimed compound.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the compounds of Ohmoto et al. exhibit strong binding activity to the TSPO (MBR) protein and the occupancy of this receptor can be studied using PET with a tracer such as 11C-PBR28. Anti-stress effects were observed at receptor occupancy levels of about 50% or more in Yamada and Brooks discloses that such studies can be useful in determining therapeutic dosages of the drugs. While there are caveats to such studies, particularly in light of the discussion of Yamada et al., the person of ordinary i of 0.08 nM. Determination of the receptor occupancy requires knowledge of the amount of radiotracer signal prior to administration of the drug such as ONO-2952 and after administration to observe the amount of radiotracer displaced by the therapeutic treatment. Therefore such studies can be used to aid in the dose optimization studies by reflecting the amount of binding of the administered compound to the TSPO ligand that is taught as important for exerting the therapeutic effects of such TSPO ligands.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 12, 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,675,275 in view of Ohmoto et al. (US 7,964,726) as evidenced by Gupta et all (Arthritis Res Ther, 2004) in view of Yamada et al. (Neuroscience 2012, cited on 11/13/17 IDS), Taliani et al. (Curr Med Chem, 2009) and Brooks (NeuroRX, 2005, cited on 12/9/16 IDS). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’167 are drawn to the same compound as in the instant claims for use in the prophylaxis and/or therapy of fibromyalgia (claim 1) with effective amounts ranging from 0.1 – 10 mg/kg (claim 3). As discussed in Gupta et al., there is a relationship between chronic stress and fibromyalgia (p 103, col 2, ¶ 4) and is considered by some to be a somatic response to psychological stress (abstract). Therefore, fibromyalgia is species within the genus of stress diseases. 
The treatment of irritable bowel syndrome, function gastrointestinal disorder, depression and anxiety-related diseases is not claimed. Administration of a radiotracer to determine receptor occupancy is also not claimed.
Ohmoto et al., Yamada et al., Taliani et al. and Brooks are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed compound of US’167 to treat the stress disorders of the instant claims.  The person of ordinary skill in the art 

Applicants traverse that the rejection should be withdrawn for the same reasons discussed above.
As discussed in greater detail above, the declaration and arguments are unpersuasive and therefore this rejection is maintained for the reasons set forth above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618